BURGESS, J.
Defendant was convicted in the circuit court of the city of St. Louis of burglary and larceny, and Ms punishment fixed at three years imprisonment in the penitentiary for the burglary, and two years for the larceny. He appeals. Defendant is not represented in this court. The indictment is well enough. The instructions cover every phase of the case, and are free from objection. There was no error in the admission or exclusion of evidence, and the verdict is well warranted by tbe evidence.
Tbe judgment should be affirmed. It is so ordered.
All concur.